Citation Nr: 1760909	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-29 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability, status post arthroscopy.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

These matters were previously remanded by the Board in February 2015.

The Board notes that the issues of entitlement to service connection for a lumbar spine condition and a right ankle sprain were also previously submitted to the Board, but the RO subsequently granted the Veteran service connection for these disabilities.  Therefore, the Veteran has been granted his full prayer of relief regarding these issues, and the Board shall not address them any further. 

The issues of service connection for a right and left shoulder disability and right and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency or Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

A current left ankle disability has not been shown at any point during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. § 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

This matter was previously before the Board, and the Board remanded this matter in order to provide the Veteran with a VA examination.  The Veteran was afforded a VA examination in February 2016 which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for a left ankle disability.

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. Â§ 3.303.  Certain chronic diseases (including arthritis) will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307 . 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

At the outset, the Board acknowledges that in the Remand portion of the decision below, additional private treatment records are being requested.  However, these pertain specifically to arthroscopy surgery of the knees.  There is no indication in the record that there are any outstanding records pertaining to the left ankle and the Board will proceed with the adjudication of this issue.  

A review of the service treatment records revealed that the Veteran reported a history of broken bones and swollen or painful joints on his January 1971 Report of Medical History.  In March 1971, he complained of a sprained right ankle.  In February 1975, he was noted as having a previous injury to the left foot in August to September 1974, which included a linear fracture of the 5th metatarsal bone. A short leg plaster cast was applied for about 6-8 weeks. In the February 1975 Report of Medical Examination, the Veteran was noted as having a history of a fracture of the legs in August 1974 with a cast for 6-8 weeks.

In support of his claim, the Veteran has also submitted a November 2009 statement from a former fellow service member, who recalled that the Veteran complained of ankle problems ever since boot camp.  His wife also submitted a statement in November 2009 indicating that she had known the Veteran since August 1977 and that he has had problems with his ankles related to injuries he sustained while in service.

The Veteran underwent a VA examination in January 2016 which indicated that the Veteran had not been diagnosed with a condition of the left ankle.  The Board notes that at the time, he was diagnosed with a right ankle disability for which he has been awarded service connection.  

The Board notes that the record contains lay evidence including statements that the Veteran was manifesting left ankle symptoms in service and since service.  The Board finds these reports credible, but the determination of a disability is a matter of medical complexity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence of record does not contain a diagnosis of a left ankle disability during the pendency of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  As such, without a current diagnosis, the Veteran lacks the evidence necessary to substantiate his claim for service connection for a left ankle disability.


ORDER

Service connection for a left ankle disability is denied.


REMAND

The Veteran seeks service connection for bilateral shoulder and bilateral knee disabilities.  After a review of the evidence of record, the Board finds that additional development is needed prior to deciding the issues.

With regard to the bilateral knees, the Veteran stated that he underwent arthroscopic surgery by Dr. Quigley in 2013.  After a review of the file, the Board finds that these records have not been associated with the claim file.  As such, a remand is needed in order to obtain these relevant outstanding treatment records.

With regards to the bilateral shoulders, the Veteran was afforded a VA examination most recently in January 2016.  At the time, the examiner diagnosed the Veteran with arthritis of the shoulders and opined that it is less likely than not that the Veteran's current bilateral shoulder disability is related to service.  The examiner reasoned that there are no records of specific injury and ongoing symptoms other than the Veteran's statement in the records.  However, the Board notes that the Veteran has submitted lay statements from a fellow servicemember and his wife which state their personal observations of the Veteran having bilateral shoulder problems in service and since.  Therefore, the opinion is based on an inaccurate factual premise and is inadequate.  On remand, a new opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, with the help from the Veteran, any outstanding private treatment records from Dr. Quigley for the arthroscopic surgery of the knees performed in 2013.  The AOJ should secure the needed releases of information needed form the Veteran to obtain the records.  All efforts to obtain these records should be documented in the claim file.

2.  Schedule the Veteran for an appropriate VA examination with a different examiner than the one who conducted the January 2016 VA examination, to determine the nature and etiology of any currently diagnosed bilateral shoulder disability.  The claim file should be made available to the examiner for their review and the examination report must document that a review of the file was completed.  After an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not the any currently diagnose bilateral shoulder disability was incurred in or aggravated by service.

In providing the opinion, the examiner must consider the Veteran's lay statements and all other lay statements of record, to include ones form his wife and fellow servicemember regarding in-service symptoms and continuity post service. 

A full rationale should be provided for all opinions rendered. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action, the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


